The obvious tendency of the testimony objected to was to discredit Hill, and as such no reason is perceived why it was not properly admitted. But if it was improperly admitted, no ground for a new trial is presented. The question how far the admission of evidence upon collateral issues should be carried for the purpose of disparaging a witness is one of fact, to be determined at the trial term, and is not subject to revision, whether the evidence is admitted or excluded. Perkins v. Towle, 59 N.H. 583, 585, and cases cited; Gibbs v. Parsons, 64 N.H. 66, 68.
Exceptions overruled.
CARPENTER, J., did not sit: the others concurred.